DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) filed July 30, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
In particular, the citation of WO 102014008475 on the IDS filed 7/30/2020 has been lined through, and such document has not been considered, because no copy of such reference was provided.  It is further noted that no such reference was cited (nor a copy of such provided) in the parent application 15/560062.  That being said, it is noted that DE 102014008475 was cited in the parent 15/560062 application, and that reference is being cited on the Notice of References Cited (PTO-892) accompanying this Office Action.  No copy of DE ‘475 is being provided, as such was present in the parent ‘062 application.
Additionally, it is noted that the citations of U.S. Office Actions (listed as Non-Patent Literature or NPL document no.’s 13, 14, and 15 on the IDS filed 7/30/2020) have been lined through, noting that no copies of such have been provided in accordance with 37 CFR 1.98(a)(2).  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). 
Specification
The disclosure is objected to because of the following informalities:  in paragraph 0023, last sentence, it appears that “as a smaller…” should be changed to –has a smaller…-- (i.e., that “as” should be changed to –has--).  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): 
the “scarping tool” of claim 12, line 11 and or claim 13, line 3 (note that paragraph 0026 explicitly teaches that the scarping tool is not illustrated in the drawings); and
to the extent that the “universal milling or boring tool” is/are intended to be different from the undercutting/grooving tool 7, such universal milling or boring tool (as set forth in claim 12, line 12 and in claim 13, lines 3-4) isn’t/aren’t shown;
the scarping tool that “carries” a fly cutter, as encompassed by the language of claim 14;
the “universal milling or boring tool” that “carries” a fly cutter, as encompassed by the language of claim 14;
to the extent that claims 13-19 are intended to require a combination tool having plural skiving wheels, and/or to the extent that claims 12-19 are intended to require plural tooth machining tools, including plural one or more of scarping, undercutting, grooving, or “universal milling or boring” tools, then it is noted that such is not shown in the figures.
No new matter should be entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
claim 12, lines 1-2, it is unclear as set forth in the claim to what the first occurrence of “which” is intended to refer, i.e., the method, the gears, the combination tool, etc.
In claim 12, line 3, in the limitation “which is rotationally driven synchronously with the skiving wheel…”, it is unclear as set forth in the claim to what “which” is intended to refer, i.e., the tool spindle, the gearing, or the workpiece gear.
In claim 12, line 5, the limitation “the advance” lacks sufficient antecedent basis in the claim.  
In claim 12, line 6, the limitation “the direction” lacks sufficient antecedent basis in the claim, and it is further noted that the limitation “the tooth flanks” also lacks sufficient antecedent basis in the claim, and furthermore, tooth flanks are three-dimensional objects extending in an infinite number of directions and it is unclear which of those directions constitutes “the direction, in which the tooth flanks extend”.
The term "few" in claim 12 (line 6) is a relative term which renders the claim indefinite.  The term "few" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what number or numbers are small enough to be considered a “few”, e.g., must there be a minimum of two teeth being machined to meet the limitation “at least a few teeth”, a minimum of three teeth being machined, a minimum of five teeth, etc.?
In claim 12, lines 9-11, the claim recites “and wherein the combination tool remains connected to the tool spindle and the workpiece gear remains connected to the workpiece spindle between the two steps”.  However, it is unclear as set forth in this limitation what time period or time periods are intended to be encompassed by the phrase “between the two steps”, i.e., claim 12, penultimate line, in the limitation “between the two steps”.
In claim 12, lines 8-9, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a combination tool” is intended to be the same as, or additional to, the “combination tool” previously recited in line 1 of the claim.  Resultantly, all subsequent recitations (such as in claim 12, line 9; claim 13, line 1; claim 14, line 1; claim 15, line 1; claim 15, lines 2-3; claim 16, line 1; claim 17, line 1; claim 17, lines 2-3; claim 18, line 1; claim 18, line 2; claim 19, line 1; and claim 19, line 2) of “the combination tool” lack clear antecedent basis in the claim(s), as it is unclear whether such intends to refer to the “combination tool” of claim 12, line 1, or whether such instead intends to refer to the “combination tool” of lines 8-9 of claim 12.  
In claim 12, last line, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a tooth machining tool” is intended to be the same as, or is instead intended to be additional to, the previously-recited “tooth machining tool” (from at least claim 12, line 7). Likewise, in claim 13, line 2, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a tooth machining tool” is intended to be the same as, or is instead intended to be additional to, either the previously-recited “tooth machining tool” from at least claim 12, line 7, or the previously-recited “tooth machining tool” from claim 12, last line.  Resultantly, all subsequent recitations of “the tooth machining tool” lack clear antecedent basis in the claim(s), as it is unclear whether such intends to refer to the “tooth machining tool” of claim 12, line 7, or whether such instead intends to refer to the “tooth machining tool” of claim 12, last line, or (in claim 13, lines 2-6 and in claim 14) whether such instead intends to refer to the “tooth machining tool” of claim 13, line 2.  See, for example, the recitation(s) of “the tooth machining tool” in claim 13, line 2; in claim 14, lines 1-2; in claim 15, line 2; in claim 16, lines 1-2; in claim 17, line 2; in claim 18, lines 1-2; and in claim 19, lines 1-2.
In claim 12, line 12, in the limitation “a universal milling or boring tool”, it is unclear as set forth in the claim whether “universal” is only intended to go with “milling”, or whether it is also intended to go with “boring”.  It is additionally unclear what effect the term “universal” is intended to have on the structure of a given milling tool (and, in the event that “universal” is also intended to with “boring”, it is unclear what effect the term “universal” is intended to have on the structure of a given boring tool), i.e., it is unclear what structure(s) of milling (and boring) tool(s) are intended to be encompassed by the term “universal”, and what structure(s) of tool are intended to excluded by the term.  The same situation exists in claim 13, lines 3-4 re the limitation “a universal milling or boring tool”.  
In claim 13, line 2, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a skiving tool” is intended to be the same as, or additional to, the “skiving tool” previously recited in claim 12, lines 1-2.  Resultantly, all subsequent recitations (such as in claim 13, line 4; claim 15, line 1; claim 17, line 1) of “the skiving tool” lack clear antecedent basis in the claim(s), as it is unclear whether such intends to refer to the “skiving tool” of claim 12, lines 1-2, or whether such instead intends to refer to the “skiving tool” of lines 8-9 of claim 13, line 2.  
In claim 13, lines 3-4, the claim recites “wherein the tooth machining tool is a scarping tool, an undercutting tool, a grooving tool or a universal milling or boring tool”.  That being said, claim 13 depends from claim 12, and claim 12 already previously recited (in lines 11-12) 
In claim 13, line 4, it is unclear as set forth in the claim to what “which” is intended to refer.  
In claim 16, the limitation “the free end” lacks sufficient clear antecedent basis in the claim, as no such “free end” of any combination tool was previously recited, nor is it inherent that a combination tool has any free end at all, nor is it inherent that a combination tool only has one free end.  The same situation exists in claims 18 and 19 re the limitation “the free end.
In claim 16, the limitation “the clamping end” lacks sufficient clear antecedent basis in the claim, as no such “clamping end” was previously recited, nor is it inherent that only a single clamping end exists (and it is noted that the claim does not specify of what the clamping end is a clamping end, i.e., a clamping end of what?).  The same situation exists in claim 18 re the limitation “the clamping end”.  
In claim 16, line 2, it is unclear as set forth in the claim to what “which” is intended to refer, i.e., the combination tool, the free end, etc.  The same situation exists in claim 18, line 2, and in claim 19, line 2.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To the extent that the claimed combination tool recited in claim 12 is intended to have more than one tooth machining tool (see above rejections under 35 USC 112(b)), it does not appear that the specification teaches such in a manner so as to demonstrate possession thereof.
Additionally, it is noted that claim 13 depends from claim 12, and that claim 12 recites a skiving wheel, and also recites “wherein the tooth machining tool is a scarping tool, an undercutting tool, a grooving tool or a universal milling or boring tool”, and that claim 13 additionally recites “a skiving wheel is connected to a tooth machining tool, wherein the tooth machining tool is a scarping tool, an undercutting tool, a grooving tool or a universal milling or boring tool”.  It is noted that there is a lack of clarity as to claim scope re these limitations, as described in more detail in rejections of these claims under 35 USC 112(b) above.  That being said, to the extent that claims 13-19 are intended to require a combination tool that includes plural skiving wheels, or to the extent that claims 13-19 are intended to require a combination tool that includes plural tooth machining tools or plural (one or more) of a scarping tool, an undercutting tool, a grooving tool or “universal milling or boring tool”, then it is noted that the specification as filed does not appear to teach such in a manner so as to demonstrate possession thereof.
claim 14 depends from claim 13, and that claim 13 depends from claim 12.  It is noted that claim 12 and claim 13 both include the limitation “wherein the tooth machining tool is a scarping tool, an undercutting tool, a grooving tool or a universal milling or boring tool.  Claim 14 further recites “wherein the tooth machining tool carries a fly cutter with at least one cutting edge”.  To the extent that claim 14 intends to indicate that the tooth machining tool (7) of the combination tool (3) is in the form of a scarping tool that carries a fly cutter with at least one cutting edge, or to the extent that claim 14 intends to indicate that the tooth machining tool of the combination tool is in the form of a “universal milling or boring tool” that carries a fly cutter with at least one cutting edge, it does not appear that the specification teaches such in a manner so as to demonstrate possession thereof.
The specification does teach a combination tool 3 having a tooth machining tool 7 that is capable of performing undercutting or grooving (see paragraphs 0023-0024, and particularly the italicized and bolded portions thereof shown below) that carries fly cutters 8 that each feature a respective cutting edge 9.  However, the specification does not describe or teach or show such (re claim 14) in conjunction with a scarping tool (which scarping tool is described in paragraph 0026, reproduced below) or in conjunction with a “universal milling or boring tool”, in a manner so as to demonstrate possession thereof.
[0023] The pin 12 is rigidly connected to the skiving wheel 4 and carries multiple fly cutters 8 that respectively feature a cutting edge 9. During a rotation of the combination tool 3 about its rotational axis, the cutting edges 9 revolve about the axis of the combination tool 3 illustrated in the figure along an envelope. The envelope, within which the cutting edges 9 revolve, as a smaller diameter than the cutting teeth of the skiving wheel 4. 
[0024] In the exemplary embodiment, the tooth machining tool 7 arranged on the free end of the combination tool 3 is a tool for respectively producing grooves or undercuts. To this end, the tooth flank machining tool 7 illustrated in FIG. 3 is moved into a machining position. In this case, the axis of the workpiece spindle 5 extends parallel to 
[0026] In an exemplary embodiment that is not illustrated in the drawings, the tooth flank machining tool may consist of a scarping tool for sloping the end faces of the teeth, which were previously produced in the first step. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-19, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,596,939 to Prock et al.
It is noted that claims 12-19 are directed to a “combination tool”.  It is also noted that claims 12-13 both recite a lot of functional or intended use type language.  That being said, it is noted that in order to meet such functional or intended use type language, all that is necessary is that the prior art be merely capable of performing the claimed function(s) or intended use(s).
Prock et al. teaches a “combination tool” (driven by tool spindle 24; see Figure 9) for use in a method for producing gears (see, for example, col. 1, lines 15-30, for example, as well as at least col. 4, lines 1-3, and col. 4, lines 42-61, for example) .  A skiving wheel 2 is rotationally driven by the tool spindle 24 so as to produce a gearing (with teeth 1’; see Figure 1) in a 
The combination tool additionally includes a “tooth machining tool” 12 that is “rigidly connected” to the skiving wheel 2 (see Figure 9, noting the shown configuration, and noting that both are driven by spindle 24; see also col. 4, lines 27-37 and col. 6, lines 52-56, for example).  
Again, although the claims are drawn to the combination tool, per se, and thus, such is not required in order to meet the claim, it is noted that Prock et al. teaches that the combination tool 12+2 remains connected to the tool spindle 24, and the workpiece gear 1 remains connected 
The tooth machining tool 12 is considered to be capable or undercutting or grooving, simply by providing relative movement between the tooth machining tool 12 and a workpiece in a manner so as to perform such undercutting or grooving steps, noting that the tool 12 is blind as to the manner of use thereof, but rather, is capable of performing desired machining of a workpiece by virtue of the cutting edges thereof.  Additionally/alternatively, it is noted that the tooth machining tool 12 is considered, as broadly claimed and as best understood, a “universal” milling tool in that it is capable of performing milling by rotating (via a tool spindle such as 24) relative to a workpiece while in engagement with the workpiece to machine the workpiece.  See Figure 5, Figure 9, and col. 5, line 44 through col. 6, line 9, as well as at least col. 6, lines 52-56, for example.  
Regarding the limitation “wherein the two machining steps are carried out with different speed ratios and axial intersection angles” and “merely the position of the tool spindle and the workpiece spindle are changed between the two steps”, it is noted that the combination tool is considered to be at least inherently capable of being so used, simply by providing the combination tool to a tool spindle and varying the speed thereof when skiving tool 2 is used to machine a workpiece as compared to when “tooth machining tool” 12 is used to machine a workpiece, and by “merely” changing the position of the tool spindle to which the combination tool is attached and the position of a workpiece spindle “between” the two steps, as broadly claimed.  Again, it is noted that the present claims are not directed to a method of machining a claim 13 (as claim 13 is best understood in view of the above issues with respect to 35 USC 112), which recites the similar language “[T]he combination tool for use in a method according to claim 12, in which a skiving wheel is connected to a tooth machining tool, wherein the tooth machining tool is a scarping tool, an undercutting tool, a grooving tool or a universal milling or boring tool, which in relation to the skiving wheel is operated with a different speed ratio between the workpiece spindle and the tool spindle and a different axial intersection angle (α) between the workpiece spindle and the tool spindle”.  
Regarding claim 14, it is noted that Prock et al. specifically teaches that the tooth machining tool 12 (Figure 9) has teeth (one of which is shown in Figure 5), and further teaches that the teeth are cutting teeth (see at least col. 5, line 44 through col. 6, line 9, as well as at least col. 6, lines 40-42 and 52-56, for example).  That being said, the tooth machining tool 12 “carries” a “fly cutter” (as broadly claimed), such as one of the cutting teeth, and the fly cutter has at least one cutting edge (or else the teeth wouldn’t be cutting teeth as disclosed by Prock et al.).  
Regarding claims 15 and 17, the skiving wheel 2 is arranged between the tooth machining tool 12 and a combination tool “clamping end”, such as an end (i.e., the right end re Figure 9) of the combination tool that is more proximate to (so as to be retained or “clamped” by/to) the tool spindle 24.  See Figure 9.
Regarding claims 16 and 18-19, the tooth machining tool 12 is “assigned to” the free end (for example, the end distal from the spindle 24, which is the left end re Figure 9) of the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
June 17, 2021